Citation Nr: 9915072	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for herniated 
nucleus pulposus at the level of the fourth and fifth lumbar 
intervertebral space (L4-5), with radiculopathy, during the 
period from November 1994 until March 24, 1997.

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus at the level of the fourth and fifth lumbar 
intervertebral space (L4-5), with radiculopathy, after March 
24, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1990 to November 
1994.

Originally, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for herniated 
nucleus pulposus at L4-5 and awarded a rating fo 10 percent.  
In February 1997, the Board remanded this matter to the RO 
for further development and reconsideration.  In an August 
1997 rating decision, the RO awarded an increased rating of 
40 percent, effective from the date of notes of outpatient 
treatment by the Department of Veterans Affairs (VA) in March 
1997.

In his April 1996 notice of disagreement (NOD) and June 1996 
substantive appeal, the veteran stated that he could not work 
due to his service-connected low back disorder.  Liberally 
construed, such statements are informal claims for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The claim for TDIU is 
referred to the RO for appropriate action.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the right testicle, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 132, emphasis in the original.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the right testicle was 
not properly before it, on the basis that a substantive 
appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service 
connected back disability.  See Bernard v. Brown, 4 Vet. App. 
384 (1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Before March 24, 1997, the veteran's service-connected 
low back disability was manifested primarily by radiating 
pain in the left lower extremity, productive of not more than 
mild disability, without recurring attacks.

2.  Since March 24, 1997, the veteran's disability from 
herniated nucleus pulposus has been manifested by complaints 
of low back pain and radicular left lower extremity pain, 
without demonstrated muscle spasm, or motor strength, 
sensory, or reflex deficits.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for herniated nucleus pulposus at L4-5 during the 
period from November 1994 to March 24, 1997 were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5293 (1998).

2.  The criteria for a schedular rating in excess of 40 
percent, for herniated nucleus pulposus at L4-5 after March 
24, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from degenerative disc disease of the lumbar spine within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that in February 1994, the 
veteran complained of left leg pain lasting one month.  His 
complaints were diagnosed as muscle strain.  Subsequently 
dated service medical records show that he continued to have 
complaints of left leg pain.  At the time of his medical 
examination for separation from service, he gave a history of 
having cramps in his legs.  An examiner reported that the 
veteran's spine and other musculoskeletal system were 
clinically normal.

The veteran was granted entitlement to service connection for 
muscle strain of the left leg in the RO's March 1995 rating 
decision.  The associated disability was rated zero percent 
disabling.

The veteran underwent magnetic resonance imaging (MRI) of his 
lumbar spine in December 1995.  The MRI showed that he had a 
herniated nucleus pulposus at L4-5.  VA outpatient treatment 
notes dated in January 1996 indicated that the veteran's 
symptoms had been misdiagnosed for one year.

In a February 1996 rating decision, the diagnosis of the 
veteran's service-connected disability was changed to 
herniated nucleus pulposus L4-5, with radiculopathy.  The RO 
awarded a 10 percent disability rating, effective from 
November 1994, under Diagnostic Code 5293.  After the veteran 
was afforded VA neurological and orthopedic examinations in 
March and April 1997, respectively, and the RO received 
copies of VA outpatient treatment records, the RO increased 
the award to 40 percent, effective from March 24, 1997.

In evaluating the veteran's disability from his low back 
disorder, the RO has utilized Diagnostic Code 5293.  Under 
this diagnostic code, a 60 percent rating is assigned when 
the disability is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent rating is assigned 
when the disability is severe; recurring attacks, with 
intermittent relief.  A 20 percent rating is assigned when 
the disability is moderate; recurring attacks.  A 10 percent 
rating is assigned for mild disability.  A noncompensable 
rating is provided when the intervertebral disc syndrome is 
postoperative, cured.  

In this case, as the RO did not make its award of a 40 
percent rating effective from the date of the veteran's 
separation from service, two questions are presented:  1) 
Whether the veteran is entitled to a rating in excess of 10 
percent during the period from the date of his separation 
from service in November 1994 to March 24, 1997; and 2) 
Whether he is entitled to a rating in excess of 40 percent 
after March 24, 1997.  The questions are addressed in the 
same sequence below.

The medical evidence in the claims folder dated prior to 
March 24, 1997, consists of service medical records, the 
report of a VA examination dated in February 1995, VA 
outpatient treatment records dated from September 1995 to 
February 1996, and a December 1995 report of an MRI 
examination.

Service medical records do not contain any diagnosis of 
lumbar disc disease.  Nor are such records probative of the 
level of disability which has been attributed to the spine 
disorder.  Such records indicate that the veteran sought 
treatment for left leg pain which was diagnosed as muscle 
strain.  No abnormal clinical findings were made at the time 
of his medical examination for separation from service.

The December 1995 MRI examination was merely diagnostic.  The 
report of the examination contains no clinical findings about 
the disability associated with the veteran's low back 
disorder.

During a VA examination in February 1995, the veteran's 
complaints were of pain in his left thigh extending into his 
left calf.  He reported that the pain was worse in the 
morning and improved as he loosened up and took Advil.  The 
pain in his left lower extremity intensified when he sneezed.  
On examination, there were no postural obstruction or 
abnormalities.  The muscles of the back were equal.  The 
veteran had forward flexion of 80 degrees without pain, and 
extension of 10 degrees.  Left and right lateral flexion was 
to 35 degrees.  Left and right rotation was also to 35 
degrees.  Straight leg raising was normal.  There was no 
evidence of hip pain.  Deep tendon reflexes were 2+ and equal 
bilaterally.  Motor strength in the extensor hallucis longus 
muscles was 5/5.  The veteran had good inversion and eversion 
of the foot.  There was pain and tenderness along the 
anterior aspect of the left lower extremity.  There was some 
pain posteriorly in the gastrocnemius compartment, however, 
nothing much could be elicited.

The Board has thoroughly reviewed the evidence generated 
prior to March 24, 1997, that is contained in the claims 
folder, and finds no evidence to support a rating in excess 
of 10 percent.  The record contains no evidence generated 
prior to March 24, 1997, that indicates that the veteran's 
low back disability from herniated nucleus pulposus was 
manifested by more than mild symptoms compatible with sciatic 
neuropathy.  He had full muscle strength.  Deep tendon 
reflexes were intact.  No sensory deficit was reported.  The 
evidence did not show clinical findings of muscle spasm.  
Consequently, the Board finds that the evidence does not show 
symptoms of more than mild sciatic neuropathy prior to March 
24, 1997.  The Board concludes that the criteria for a rating 
in excess of 10 percent were not met prior to March 24, 1997.

VA outpatient treatment notes dated March 24, 1997, show that 
the veteran gave a history of gradually developing pain in 
the lumbar area, beginning in October 1994.  He reported 
having radiating pain in his left leg to the distal area of 
the knee.  He denied bladder or bowel symptoms and impotence.  
Pain was increased with walking and sneezing, and was 
partially relieved with Motrin.  On examination, the veteran 
had pain with forward flexion of his back and with lateral 
flexion to the left.  Straight leg raising was positive on 
the left at 50 degrees.  There were no strength, sensory, or 
reflex deficits.  There was no pain on percussion of the 
spine.  An examiner recommended surgical excision of the 
extruded disc at L4-5.

The veteran underwent VA neurological and orthopedic 
examinations on March 31, 1997, and April 5, 1997, 
respectively.  The report of the neurology examination 
indicates that he gave a history of gradual onset of low back 
and left lower extremity pain during his active service.  He 
did not recall a specific injury.  He was doing a lot of 
heavy lifting at the time.  His discomfort was aggravated by 
coughing, sneezing, or straining.  On examination, straight 
leg raising on the left was limited by radicular discomfort 
at 25 degrees.  Patella and Achilles reflexes were brisk and 
symmetrical.  Plantar response were down going.  The examiner 
reported that he found no sensory loss nor any evidence of 
gross weakness or muscle atrophy.  The examiner reported a 
diagnosis of L4-5 herniated nucleus pulposus with left-sided 
radiculopathy without gross evidence of neurologic 
involvement or reflex impairment.

The report of the orthopedic examination in April 1997 
indicates that the veteran complained predominantly of low 
back and left leg pain.  He denied numbness or tingling, but 
did report having some generalized weakness in his left leg.  
He denied bowel or bladder complaints.  He was observed to 
walk slowly, but without obvious list or limp.  He had no 
postural deformities or abnormalities.  His paraspinal 
musculature was normal for his age.  He was able to flex 
forward to approximately 80 degrees and extend backward to 10 
degrees.  Left and right lateral flexion was 25 degrees.  
Left and right rotation were to 30 degrees.  He had some 
discomfort at the extremes of all such motions.  He was able 
to walk on his toes and heels with minimal difficulty.  He 
had no instability.  Straight leg raising on the left was 
positive.  Straight leg raising on the right was negative.  
Sensation was intact to sharp and light touch in all 
distributions of the lower extremities bilaterally.  Deep 
tendon reflexes 2+ at the patella and Achilles tendons.  
Strength testing was 5/5 throughout both lower extremities, 
except that strength of the extensor hallucis longus was 4+/5 
on the left.  The examiner reported that the veteran's 
complaints were consistent with herniated disc but that the 
examiner's findings were not completely consistent with that 
diagnosis.

The Board's review of the evidence generated after March 24, 
1997, does not yield a basis for awarding a rating in excess 
of the 40 percent evaluation which has been in effect since 
that date.  The record contains no clinical findings of 
pronounced symptoms of intervertebral disc syndrome with 
persistent symptoms of sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
disc disease, with little intermittent relief.  Rather, the 
Board finds that the veteran's disability from herniated 
nucleus pulposus of the L4-5 has continued to be manifested 
by complaints of low back pain and radicular left lower 
extremity pain, without demonstrated muscle spasm, or motor 
strength, sensory, or reflex deficits.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The functional impairment that 
can be attributed to pain, weakness, excess fatigability or 
incoordination has been taken into account.  See DeLuca v. 
Brown, 8 Vet App 202 (1995).  In this regard, the Board notes 
the clinical findings during the most recent VA examinations 
did not result in findings of weakness, excess fatigability, 
or incoordination.  The veteran did have some pain at the 
extremes of spine motion in all planes.  However, such motion 
was not more than mildly limited.  The Board also notes that 
Diagnostic Code 5293 contemplates characteristic pain 
associated with intervertebral disc syndrome, but rates such 
symptoms on the basis of the frequency and severity of 
attacks and whether there is intermittent relief.  The Board 
finds that the veteran has rather mild, but nearly constant, 
symptoms of low back pain and radicular pain in his left 
lower extremity.  It does not appear that he has frequent 
exacerbations of symptoms which are pronounced.  The Board 
concludes that the functional impairment due to pain is 
adequately compensated by the 10 percent and 40 percent 
schedular rating under Diagnostic Code 5293.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are provided for more 
severe symptoms, but the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his low back disorder.  Nor is 
there evidence that the disorder otherwise so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Although the 
veteran has asserted that he cannot work due to this 
disability, the evidence of record does not paint a 
disability picture that is exceptional or unusual in this 
respect.  Moreover, the medical records do not support the 
veteran's statements, e.g., that he cannot lift or that 
sitting and standing for long periods are intolerable. 
Therefore, the Board concludes that the veteran is adequately 
compensating by application of regular schedular standards 
and that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.


ORDER

A rating in excess of 10 percent prior to March 24, 1997, and 
in excess or 40 percent after that date is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

